     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 1 of 45



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION


STATE OF TEXAS;
TEXAS DEPARTMENT OF                         Civ. Action No. ___________
FAMILY AND PROTECTIVE
SERVICES; ARCHDIOCESE OF
GALVESTON-HOUSTON,                          COMPLAINT


       Plaintiffs,

v.

ALEX M. AZAR, II, Secretary of the
United States Department of Health and
Human Services, in his official capacity;
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES;
the UNITED STATES OF AMERICA,

       Defendants.
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 2 of 45



                                   INTRODUCTION

       1.      In the closing days of the previous Administration, the Department of

Health and Human Services (“HHS”) imposed a new rule on recipients of HHS

awards. That rule (“the SOGI Rule”) prohibits recipients from discriminating on the

basis of “age, disability, sex, race, color, national origin, religion, gender identity, or

sexual orientation” as well as same-sex marriage status. See 45 C.F.R. § 75.300(c)–

(d). The SOGI Rule applies to Texas and its Department of Family and Protective

Services (“DFPS”) through the administration of the Texas foster care system, which

receives federal funding through HHS.

       2.      Texas and DFPS do not violate the SOGI Rule. They serve all foster

children and are willing to work with all potential foster parents.

       3.      But to better help foster children, DFPS partners with numerous and

diverse child placing agencies. Some of those agencies have sincerely held religious

beliefs that would prevent them from following the SOGI Rule. Texas children, and

DFPS, benefit greatly from the work done by those child placing agencies. If the

SOGI Rule forbids Texas and DFPS from working with these agencies, foster children

will suffer.

       4.      The Archdiocese would like to partner with Texas to provide foster care

services, but the SOGI rule is deterring it from seeking to do so out of concern that,

having expended resources to create such a program, it would be prevented from

caring for children in need because of its sincere religious beliefs. Texas children

would benefit from the work of the Archdiocese and entities like it.




                                            2
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 3 of 45



      5.     If the SOGI Rule prohibits Texas from working with child placing

agencies that object to the Rule, then Texas and DFPS will have to either forgo federal

funding or cease working with those agencies. In either case, Plaintiffs—but more

importantly, Texas foster children—will be harmed.

      6.     This Court should enter a declaratory judgment that Texas and DFPS

do not violate the SOGI Rule by working with religious social services providers such

as the Archdiocese to better serve foster children. By its terms, the SOGI Rule is

limited to recipients, like DFPS. It does not extend to contractors, like religiously

motivated child placing agencies.

      7.     But if the Court concludes the SOGI Rule does apply to child placing

agencies, it should set the SOGI Rule aside as unlawful. Applied in that way, the

SOGI Rule would violate the Administrative Procedure Act, the Religious Freedom

Restoration Act, and the U.S. Constitution.

      8.     HHS is required by statute to fund State plans that satisfy the statutory

criteria set by Congress. But in the SOGI Rule, HHS claimed the power to deny

federal funding based on criteria not found in the statute. Moreover, the SOGI Rule

is inconsistent with the carefully crafted—and more limited—anti-discrimination

rules that Congress specifically designed to govern the conduct of programs funded

by Title IV-E of the Social Security Act, 42 U.S.C. §§ 670-679c.

      9.     In addition, HHS promulgated the SOGI Rule under 5 U.S.C.

section 301, a federal housekeeping statute that does not authorize substantive

regulations like the SOGI Rule.




                                          3
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 4 of 45



      10.    Even if HHS otherwise had the power to promulgate the SOGI Rule, it

would still be unlawful because HHS acted arbitrarily and capriciously.           HHS

exempted Title IV-A funds from the SOGI Rule because Title IV-A contains a

statutory anti-discrimination provision. But HHS did not exempt Title IV-E, which

governs foster care, even though it also contains a statutory anti-discrimination

provision. HHS did not recognize, much less explain, this apparent inconsistency.

      11.    Moreover, HHS failed to consider either the best interests of foster

children or the religious-liberty interests of child placing agencies. No rule governing

foster care should be enacted without careful analysis of whether it will help or hurt

foster children.   And no rule burdening the ability of religious individuals and

organizations to live out their faith should be enacted without serious examination of

the religious-liberty implications. By failing to even consider those factors, HHS

acted arbitrarily and capriciously.

      12.    As HHS has already publicly acknowledged in other situations,

application of the SOGI Rule to faith-based providers would also violate the Religious

Freedom Restoration Act, by imposing substantial burdens on providers’ exercise of

religion without any compelling government interest.

      13.    Further, the SOGI Rule violates the U.S. Constitution. The SOGI Rule

burdens the First Amendment rights of faith-based providers by targeting religious

beliefs, failing to accommodate sincere religious exercise, and not being neutral and

generally applicable.




                                           4
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 5 of 45



      14.    The SOGI Rule further runs afoul of the Spending Clause. Absent a

separate constitutional limitation, Congress is empowered to condition federal

funding for the general welfare when it makes the conditions clear and non-coercive.

But Congress has not done that here. Instead, HHS has promulgated a coercive rule

that undermines the general welfare and that is completely divorced from any

statutory funding conditions.

                                     I. PARTIES

      15.    Plaintiff Archdiocese of Galveston-Houston is headed by the Roman

Catholic Archbishop of Galveston-Houston. The Archdiocese serves over 1.5 million

Catholic faithful in 147 parishes and seven missions throughout ten counties in

Southeast Texas. As part of its Christian mission, the Archdiocese supports

charitable services both directly and through numerous ministries.

      16.    The Archdiocese is compelled by its religious beliefs to serve those in

need. The provision of foster care services is an exercise of the Archdiocese’s religious

beliefs. Further, the Texas Catholic Conference of Bishops, a federation including the

Archdiocese and all other Roman Catholic dioceses and ordinariates located in the

State of Texas, through its St. Joseph Ministry encourages dioceses and parishes to

engage directly in foster care ministry, as well as encouraging Catholic families to

consider becoming a foster or adoptive parent.

      17.    Texas is a free and independent State, subject only to the Constitution

of the United States.      Tex. Const. art. I, § 1.     Texas has the authority and

responsibility to protect the health, safety, and welfare of its residents. See, e.g.,




                                           5
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 6 of 45



Texas v. Richards, 301 S.W.2d 597, 602 (Tex. 1957) (“As a general rule the [police]

power is commensurate with, but does not exceed, the duty to provide for the real

needs of the people in their health, safety, comfort and convenience . . . .”); Lombardo

v. City of Dallas, 73 S.W.2d 475, 479 (Tex. 1934) (“[T]he police power of a state

embraces regulations designed to . . . promote the public health, the public morals, or

the public safety.”). This includes the authority to protect and, when necessary, care

for the children of Texas. See Tex. Fam. Code § 262.001 et seq.

      18.     Plaintiff Texas Department of Family and Protective Services (“DFPS”)

administers Texas’s foster care system.

      19.     Defendants are an appointed official of the United States government, a

United States governmental agency responsible for the issuance and implementation

of the challenged regulation, and the United States.

      20.     Defendant Alex M. Azar, II, is the Secretary of the United States

Department of Health and Human Services. He is sued in his official capacity only.

      21.     Defendant the United States Department of Health and Human

Services (“HHS”) is the agency that promulgated and now enforces the challenged

regulation.

      22.     Defendant the United States of America is sued under 5 U.S.C.

sections 702–703 and 28 U.S.C. section 1346.

                         II. JURISDICTION AND VENUE

      23.     The Court has subject matter jurisdiction pursuant to 28 U.S.C.

sections 1331, 1346, 1361 and 5 U.S.C. sections 702–703.




                                           6
        Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 7 of 45



         24.   The Court is authorized to award the requested declaratory relief under

5 U.S.C. section 706, 28 U.S.C. sections 2201–2202, and 42 U.S.C. section 2000bb-

1(c).

         25.   The Court is authorized to award injunctive relief under 28 U.S.C.

section 1361 and 42 U.S.C. section 2000bb-1(c).

         26.   Venue lies in this district pursuant to 28 U.S.C. section 1391.

                           III. FACTUAL BACKGROUND

A.       Foster Care in Texas

         27.   DFPS administers Texas’s foster care system to care for children who

cannot live safely at home.

         28.   If a child in Texas cannot live safely at home, DFPS tries to identify

relatives or friends who are willing and able to care for that child.

         29.   If DFPS cannot find an appropriate relative or friend, however, the child

will be placed in foster care. A child in foster care might live in a foster family home,

a foster family group home, a residential group care facility, or a facility overseen by

another state agency.

         30.   DFPS spends between $1 billion and $2 billion per year on foster care.

More than 40 percent of that money is federally funded.

         31.   Foster care is changing in Texas. DFPS is transitioning from a legacy

system to a new Community-Based Care (“CBC”) system.

         32.   In the legacy system, DFPS contracted directly with child placing

agencies, which often found homes for children in foster care.




                                            7
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 8 of 45



       33.    In the new CBC system, DFPS contracts with a Single Source

Continuum Contractor (“SSCC”) in each of several geographic service areas. The

SSCC is responsible for finding foster homes or other living arrangements for foster

children in its geographic service area.

       34.    An SSCC will often rely on child placing agencies to find homes for

children in its area.

       35.    Properly addressing foster care in Texas requires the help of many child

placing agencies. Having a diverse network of child placing agencies helps DFPS

fulfill its foster care mission.

       36.    Texas has taken steps to ensure it can contract with many different child

placing agencies which hold varying views on religion, sexual orientation, gender

identity, and same-sex marriage status. DFPS works with both secular and faith-

based organizations to find loving homes for children.

       37.    One such step was passing H.B. 3859, which is codified in Chapter 45 of

the Texas Human Resources Code. H.B. 3859, which was enacted in 2017, explains

the Legislature’s intent: “It is the intent of the legislature to maintain a diverse

network of service providers that offer a range of foster capacity options and that

accommodate children from various cultural backgrounds.            To that end, the

legislature expects reasonable accommodations to be made by the state to allow

people of diverse backgrounds and beliefs to be a part of meeting the needs of children

in the child welfare system.” Tex. Hum. Res. Code § 45.001.




                                           8
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 9 of 45



      38.    H.B. 3859 furthers that intent by ensuring that more child welfare

service providers, including child placing agencies, can operate in Texas. See, e.g.,

Tex. Hum. Res. Code § 45.004. By increasing participation, H.B. 3859 furthers the

best interests of foster children in Texas.

      39.    H.B. 3859 also ensures that those individuals who do not want to, or

cannot, work with religious child placing agencies have other options.        “A child

welfare services provider who declines to provide a child welfare service as authorized

by” H.B. 3859 is obligated to provide the person seeking the service with information

about other service providers. Tex. Hum. Res. Code § 45.005(c).

      40.    One DFPS program, called Congregations Helping in Love and

Dedication (“CHILD”), encourages faith partners across Texas to join with DFPS

to help provide current and potential adoptive and foster parents support,

training, and resources.

      41.    Another DFPS program is the One Church, One Child adoption

recruitment program designed to partner with the minority community to

identify adoptive families and single parents for children in need of homes.

      42.    Defendants have encouraged “the diligent recruitment of potential

foster and adoptive families that reflect the ethnic and racial diversity of children

in the State for whom foster and adoptive homes are needed.”                42 U.S.C.

§ 622(b)(7); see also 45 C.F.R. § 1355.34(b)(2)(ii)(C).

      43.    “Faith-based or religious organizations are eligible, on the same basis as

any other organization, to participate in any HHS awarding agency program for




                                              9
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 10 of 45



which they are otherwise eligible. Neither the HHS awarding agency, nor any State

or local government and other pass-through entity receiving funds under any HHS

awarding agency program shall, in the selection of service providers, discriminate for

or against an organization on the basis of the organization’s religious character or

affiliation.” 45 C.F.R. § 87.3(a). Faith-based or religious organizations are similarly

eligible for DFPS programs.

         44.   Several faith-based providers receive Title IV-E funding through Texas

DFPS to provide their services. Some of these providers require potential foster care

or adoptive parents to share a religious faith or agree to the provider’s statement of

faith. Some have particular religious views on marriage, gender identity, and sexual

orientation. But none of them should be required to forfeit their beliefs as a condition

of helping Texas’s most vulnerable children.1

         45.   If the SOGI Rule applies to these faith-based organizations, then it

requires them to abandon their core religious beliefs as a condition of receiving Title

IV-E funding.

         46.   Taking care of the orphan is a fundamental teaching of the Catholic

faith.

         47.   The Archdiocese would like to serve as a faith-based provider within

Texas’s foster care system, a program for which one of its ministries has already




        A list of providers is located on the DFPS website. See DFPS, Active/Open
         1

Residential Child Care Contracts, https://www.dfps.state.tx.us/Doing_Business/Purchased_
Client_Services/Residential_Child_Care_Contracts/active_contracts.asp (last visited Oct. 31,
2019).



                                            10
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 11 of 45



obtained state certification. However, the Archdiocese may only provide foster care

services consistent with its sincerely held beliefs on Catholic doctrine and social

teaching.

      48.    The Archdiocese, as part of the Catholic Church, cannot endorse or

certify relationships that are inconsistent with its sincere religious beliefs, including

its understanding of the nature of the human person and the characteristics of

marriage and the family. As such, the Archdiocese cannot provide home studies and

certifications for unmarried cohabitating or same-sex married couples.

      49.    The Archdiocese is deterred from providing foster care services in

partnership with the State of Texas due to the possibility of enforcement of the SOGI

Rule to strip or claw back government funding.

      50.    Were the regulation removed, the Archdiocese would be able to seek to

provide foster services through the State of Texas.

B.    Federal Funding for Foster Care

      51.    Federal funding for foster care is governed by Title IV-E of the Social

Security Act, which is codified at 42 U.S.C. §§ 670–679c. Title IV-E provides grants

to States for foster care, transitional independent living programs, adoption

assistance, and kinship guardianship assistance, among other things. 42 U.S.C.

§ 670. Title IV-E operates through “the conditional grant of federal funds.” South

Dakota v. Dole, 483 U.S. 203, 207 (1987).

      52.    HHS administers Title IV-E at the federal level. DFPS administers

Title IV-E grants at the state level.




                                            11
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 12 of 45



      53.    To be eligible for payment under Title IV-E, a State must submit a plan

for approval by the Secretary of HHS. See 42 U.S.C. § 671(a).

      54.    Title IV-E lists requirements for State plans in 42 U.S.C. section 671(a).

      55.    The Secretary must approve any State plan that complies with

section 671(a). The Secretary does not have discretion to deny approval of any State

plan that complies with § 671(a). Id. § 671(b) (“The Secretary shall approve any plan

which complies with the provisions of subsection (a) of this section.”); Nat’l Ass’n of

Home Builders v. Defs. of Wildlife, 551 U.S. 644, 661 (2007) (explaining that a

statutory directive that an agency “shall approve” a state submission upon certain

conditions “is mandatory” if the conditions are met and there is no contrary statute);

Luminant Generation Co. v. EPA, 675 F.3d 917, 926 (5th Cir. 2012).

      56.    HHS must make payments to States with approved plans. HHS does

not have discretion to deny payments to States with approved plans. See 42 U.S.C.

§ 674(a) (“For each quarter beginning after September 30, 1980, each State which has

a plan approved under this part shall be entitled to a payment . . . .”).

      57.    Under this system, Congress can create incentives for States by

adjusting the plan requirements in section 671(a). At the same time, Congress limits

the Secretary’s ability to create incentives for States by requiring the Secretary to

approve plans and make payments when a State satisfies section 671(a).

C.    Statutory Anti-Discrimination Requirements in Title IV-E of the
      Social Security Act

      58.    Title IV-E contains an express anti-discrimination provision. It requires

state plans to prohibit discrimination on the basis of “race, color, or national origin”:



                                           12
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 13 of 45



      In order for a State to be eligible for payments under this part, it shall
      have a plan approved by the Secretary which— . . . (18) not later than
      January 1, 1997, provides that neither the State nor any other entity in
      the State that receives funds from the Federal Government and is
      involved in adoption or foster care placements may—(A) deny to any
      person the opportunity to become an adoptive or a foster parent, on the
      basis of the race, color, or national origin of the person, or of the child,
      involved; or (B) delay or deny the placement of a child for adoption or
      into foster care, on the basis of the race, color, or national origin of the
      adoptive or foster parent, or the child, involved.

42 U.S.C. § 671(a).

      59.    Title IV-E also contains an express anti-discrimination provision

concerning out-of-jurisdiction adoptions:

      In order for a State to be eligible for payments under this part, it shall
      have a plan approved by the Secretary which— . . . (23) provides that
      the State shall not—(A) deny or delay the placement of a child for
      adoption when an approved family is available outside of the jurisdiction
      with responsibility for handling the case of the child.

42 U.S.C. § 671(a)(23).

      60.    The scope of Title IV-E’s anti-discrimination provisions reflects

Congress’s deliberate choice. It differs from a similar anti-discrimination provision

in Title IV-A, which prohibits different kinds of discrimination, including age and

disability discrimination. 42 U.S.C. § 608(d); see also 42 U.S.C. § 603(a)(5)(I)(iii)

(prohibiting gender discrimination in some contexts).

      61.    To enforce Title IV-E’s anti-discrimination provisions, Congress created

a detailed remedial scheme. 42 U.S.C. § 674(d).

      62.    If a state violates the statutory anti-discrimination requirements, HHS

reduces the State’s funding for that fiscal quarter.      That funding is reduced by

amounts that vary from 2 percent to 5 percent, depending on the number of violations



                                            13
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 14 of 45



in that fiscal year.     Id. § 674(d)(1)(A)–(C).   This provision reflects Congress’s

determination about the appropriate incentives to give States. Cf. Dole, 483 U.S. at

211 (finding conditional spending legislation not coercive because “all [the State]

would lose . . . is 5% of the funds otherwise obtainable under specified highway grant

programs”).

      63.      A non-State entity that violates the statutory anti-discrimination

requirements must return all of the State funding it received that quarter. 42 U.S.C.

§ 674(d)(2).

      64.      Both States and non-State entities can face private lawsuits from

individuals “aggrieved by a violation of ” the statutory anti-discrimination provision

concerning race, color, or national origin. 42 U.S.C. § 674(d)(3).

      65.      The scope of these enforcement provisions reflects Congress’s deliberate

choice. Congress could have chosen to enforce anti-discrimination requirements in a

different way, but it did not.

D.    Adoption of the SOGI Rule

      66.      On July 13, 2016, HHS proposed the SOGI Rule, which would add

regulatory anti-discrimination requirements on top of those Congress has provided

by statute. 81 Fed. Reg. 45,270.

      67.      Specifically, HHS proposed to add two new paragraphs to 45 C.F.R.

section 75.300:

      (c) It is a public policy requirement of HHS that no person otherwise
      eligible will be excluded from participation in, denied the benefits of, or
      subjected to discrimination in the administration of HHS programs and
      services based on non-merit factors such as age, disability, sex, race,
      color, national origin, religion, gender identity, or sexual orientation.


                                           14
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 15 of 45



      Recipients must comply with this public policy requirement in the
      administration of programs supported by HHS awards.

      (d) In accordance with the Supreme Court decisions in United States v.
      Windsor and in Obergefell v. Hodges, all recipients must treat as valid
      the marriages of same-sex couples. This does not apply to registered
      domestic partnerships, civil unions or similar formal relationships
      recognized under state law as something other than a marriage.

      68.    HHS claimed that these changes were “based on existing law or HHS

policy” but acknowledged they “were not previously codified in regulation.” 81 Fed.

Reg. 45,270. HHS professed a belief that the changes were “non-controversial.” 81

Fed. Reg. 45,271.

      69.    The SOGI Rule was published as final on December 12, 2016. 81 Fed.

Reg. 89,393. It remains in effect today.

      70.    The SOGI Rule does not contain any exception for religiously motivated

individuals or entities.

      71.    In promulgating the SOGI Rule, HHS relied on only one statute for

authority: 5 U.S.C. § 301. See 81 Fed. Reg. 89,395 (“The authority citation for 45 CFR

part 75 continues to read as follows: Authority: 5 U.S.C. 301.”); 81 Fed. Reg. 45,272

(same).

      72.    Section 301 provides:

      The head of an Executive department or military department may
      prescribe regulations for the government of his department, the conduct
      of its employees, the distribution and performance of its business, and
      the custody, use, and preservation of its records, papers, and property.
      This section does not authorize withholding information from the public
      or limiting the availability of records to the public.

5 U.S.C. § 301.




                                           15
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 16 of 45



      73.    The Supreme Court has called section 301 a “housekeeping statute”

because it authorizes agencies “to regulate [their] own affairs.” Chrysler Corp. v.

Brown, 441 U.S. 281, 309 (1979).

      74.    The Housekeeping Statute applies to many different federal agencies.

It “is not a statute that [HHS] is charged with administering.” Metro. Stevedore Co.

v. Rambo, 521 U.S. 121, 137 n.9 (1997); see also Collins v. NTSB, 351 F.3d 1246, 1253

(D.C. Cir. 2003) (“For generic statutes like the APA, FOIA, and FACA, the broadly

sprawling applicability undermines any basis for deference, and courts must

therefore review interpretative questions de novo.”).

      75.    HHS did not propose to apply the SOGI Rule to the Temporary

Assistance for Needy Families Program (“TANF”), a program governed by Title IV-A.

HHS noted that “[t]he TANF statute, 42 U.S.C. 608(d), already identifies the

nondiscrimination provisions that can be applied to TANF.” 81 Fed. Reg. 45,271. The

TANF statute specifies that “any program or activity which receives [TANF] funds”

must comply with specified federal anti-discrimination statutes. 42 U.S.C. § 608(d).

Those statutes prohibit discrimination on the basis of race, color, national origin, age,

and disability. They do not prohibit other types of discrimination covered by the

SOGI Rule.

E.    The SOGI Rule Does Not Apply to Child Placing Agencies in Texas

      76.    By its terms, the SOGI Rule applies only to “[r]ecipients,” like DFPS. 45

C.F.R. § 75.300(c). It does not apply to entities that receive funding from DFPS. See

45 C.F.R. § 75.2 (defining “recipients” to exclude “subrecipients”).




                                           16
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 17 of 45



       77.     In both the legacy system and the CBC system, child placing agencies

are not recipients.

       78.     The SOGI Rule does not “flow down” to subrecipients because the SOGI

Rule itself specifically indicates that its application is limited to recipients. 45 C.F.R.

§ 75.101(b)(1).

       79.     But even if the SOGI Rule did apply to subrecipients, it would not apply

to contractors.    No regulation suggests the SOGI Rule would apply to DFPS’s

contractors.

       80.     In fact, federal regulations provide that the SOGI Rule does not apply

to HHS’s contractors. See 45 C.F.R. § 75.101(b)(1) (table) (showing “Subparts C-D,

except for §§ 75.202, 75.303, 75.351-.353” “[a]re NOT applicable to” “[p]rocurement

contracts”). Because the SOGI Rule does not apply to HHS’s contractors, it should

not, and does not, apply to a recipient’s or subrecipient’s contractors, either.

       81.     In both the legacy system and the CBC system, child placing agencies

are contractors, not recipients or subrecipients.

       82.     In the legacy system, DFPS uses procurement contracts to procure the

services of child placing agencies.

       83.     DFPS’s use of procurement contracts is consistent with 45 C.F.R.

§ 75.201(a): “The HHS awarding agency or pass-through entity must decide on the

appropriate instrument for the Federal award (i.e., grant agreement, cooperative

agreement, or contract) in accordance with the Federal Grant and Cooperative

Agreement Act (31 U.S.C. 6301–08).”




                                            17
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 18 of 45



      84.    The Federal Grant and Cooperative Agreement Act requires federal

executive agencies to “use a procurement contract as the legal instrument reflecting

a relationship between the United States Government and a State, a local

government, or other recipient when—(1) the principal purpose of the instrument is

to acquire (by purchase, lease, or barter) property or services for the direct benefit or

use of the United States Government; or (2) the agency decides in a specific instance

that the use of a procurement contract is appropriate.” 31 U.S.C. § 6303.

      85.    The principal purpose of the procurement contracts between DFPS and

child placing agencies is for DFPS to acquire the services of those agencies for DFPS’s

direct benefit or use. DFPS partners with child placing agencies to provide care and

services to children in need. DFPS views the children in its care as the beneficiaries

of its services. To that end, its funding is understood to benefit the provision of foster

care services to children in need.

      86.    Were the Archdiocese to partner with the State of Texas, it would not

expect to be funded in other aspects of its ministry, including its speech regarding

marriage and the family.

      87.    DFPS decided that a procurement contract is an appropriate instrument

for reflecting its relationship with a child placing agency.

      88.    In the new CBC system, DFPS issues a sub-award to CBCs, and CBCs

use procurement contracts to procure the services of child placing agencies.

      89.    This use of procurement contracts also is consistent with the Federal

Grant and Cooperative Agreement Act.




                                           18
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 19 of 45



       90.    For Texas, the principal purpose of the procurement contracts between

CBCs and child placing agencies is to acquire the services of those agencies for DFPS’s

and the CBCs’ direct benefit or use. That allows DFPS and the CBCs to better serve

children in foster care.

       91.    DFPS and the CBCs decided that a procurement contract is an

appropriate instrument for reflecting their relationship with child placing agencies.

       92.    In neither the legacy system nor the CBC system would the use of grant

agreements or cooperative agreements be required to reflect the status of child

placing agencies.     The principal purpose of the relationship with child placing

agencies is not “to transfer a thing of value to the [child placing agencies] to carry out

a public purpose of support or stimulation”; it is to “acquir[e] . . . property or services.”

31 U.S.C. §§ 6304(1), 6305(1).

F.     If Plaintiffs Were Found to Have Violated the SOGI Rule, They Would
       Lose Significant Funding

       93.    Even though Plaintiffs believe, based on their good-faith interpretation

of the relevant law, they are not violating the SOGI Rule, they still face a serious

threat that the SOGI Rule will be enforced against them.

       94.    The existence of the SOGI Rule implies a threat of enforcement. See

Bell v. Keating, 697 F.3d 445, 451 (7th Cir. 2012) (“The existence of the statute

constitutes the government’s commitment to prosecute in accordance with it and,

thus, a concrete prospect of future harm for one who would flout it.”).

       95.    The federal government publishes guidance regarding the audit

procedures applicable to Title IV-E programs. In a section entitled “Compliance



                                             19
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 20 of 45



Requirements,” it provides: “Both States and tribes are subject to the requirements

of 2 CFR part 200, subpart E, as implemented by HHS at 45 CFR part 75.” As a

result, it is likely that Defendants will consider compliance with Part 75 during future

audits. The SOGI Rule is contained in Part 75. See 45 C.F.R. § 75.300.2

      96.    The Western District of Michigan enjoined Defendants from enforcing

the SOGI Rule after it found the threat of enforcement to be sufficiently credible. See

Buck v. Gordon, No. 1:19-cv-286, 2019 WL 4686425, at *13–*14 (W.D. Mich. Sept. 26,

2019) (noting “concern that [Michigan] will lose all federal funding for foster and

adoption services if the federal government enforces § 75.300(c)” and that “[t]he

federal government has not denied that risk”).

      97.    Defendants have not denied that Plaintiffs face a serious risk of the

SOGI Rule being enforced against them in the future. See Holder v. Humanitarian

Law Project, 561 U.S. 1, 16 (2010) (“The Government has not argued to this Court

that plaintiffs will not be prosecuted if they do what they say they wish to do.”).

      98.    When HHS issued a partial exemption from the SOGI Rule to South

Carolina, HHS was sued by private plaintiffs demanding that HHS enforce the SOGI

Rule. See Complaint, Doc. 1, 23, Maddonna v. HHS, No. 6:19-cv-448 (D.S.C. Feb. 15,

2019) (arguing the exemption is unlawful under the APA). That case has not yet been

resolved.


      2   Office of Management and Budget, 2 CFR Part 200, Appendix XI Compliance
Supplement, at 4-93.658-7 (June 2019), https://www.whitehouse.gov/wp-content/uploads/
2019/07/2-CFR_Part-200_Appendix-XI_Compliance-Supplement_2019_FINAL_07.01.19.pdf
(last visited Oct. 31, 2019).




                                          20
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 21 of 45



      99.    After HHS granted an exemption to South Carolina, it faced criticism

from members of Congress, who argued that the exemption was unlawful. 3

      100.   In another case, Defendants were sued by a same-sex couple seeking “a

permanent injunction prohibiting [them] from enabling, sanctioning, ratifying, or

failing to implement adequate safeguards against the use of religious or other criteria

to exclude foster or adoptive parent applicants based on their sexual orientation or

sex or the same-sex character of their marriage in the administration of ” related

foster care programs. Amended Complaint, Doc. 21 at 24, Marouf v. Azar, No. 1:18-

cv-378 (D.D.C. Mar. 22, 2018). Those plaintiffs rely in part on the SOGI Rule. See

id. at 12–13. That case has not yet been resolved.

      101.   On December 17, 2018, Texas asked HHS to rescind the SOGI Rule or

grant Texas an exemption. To date, HHS has not rescinded the rule, and it has not

granted Texas an exemption. And even if HHS were to take such actions in the

future, it likely would face immediate legal challenges.

      102.   Plaintiffs face a credible threat of future enforcement.

      103.   If Defendants determine that Plaintiffs have violated the SOGI Rule,

they will reduce or eliminate Plaintiffs’ Title IV-E funding. See 45 C.F.R. § 75.371

(listing remedies for non-compliance with “the terms and conditions of a Federal

award”); see also id. § 75.300(a) (“The Federal awarding agency must communicate



      3  Letter to Alex M. Azar from Members of Congress (Feb. 13, 2019), https://sean
maloney.house.gov/sites/seanmaloney.house.gov/files/Letter%20to%20HHS%20-%20Oppose
%20Discrimination%20in%20Child%20Welfare%20Agencies%20-%20signed.pdf (last visited
Oct. 31, 2019).



                                          21
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 22 of 45



to the non-Federal entity all relevant public policy requirements, including those in

general appropriations provisions, and incorporate them either directly or by

reference in the terms and conditions of the Federal award.”); id. § 75.210(b)(1) (“HHS

awarding agencies must incorporate the following general terms and conditions

either in the Federal award or by reference, as applicable: . . . (ii) National policy

requirements.”).

      104.   Plaintiffs face serious injuries. They must either risk losing critical

funding or refuse to work with child placing agencies that do not comply with the

SOGI Rule. Either a loss of funding or a loss of non-compliant child placing agencies

would make it more difficult to care for Texas’s foster children. In either event,

children in foster care would suffer needlessly.

      105.   Moreover, the SOGI Rule deters child placing agencies from working

with DFPS. The SOGI Rule is not only deterring the Archdiocese from providing

foster care services, but on information and belief it may also be deterring other

similar organizations from engaging in this important work. As a result, there are

fewer child placing agencies serving children in foster care. That harms both foster

children and Plaintiffs.

      106.   The State Plaintiffs “are entitled to ‘special solicitude’ in [the court’s]

standing” analysis. Texas v. United States, 809 F.3d 134, 151 (5th Cir. 2015), aff’d,

136 S. Ct. 2271 (2016).




                                          22
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 23 of 45



                                     IV. CLAIMS

A.    Alleged by All Plaintiffs

                                      COUNT I

                     42 U.S.C. §§ 670-679c; 45 C.F.R. § 75.300
                             Declaratory Judgment

      107.   Plaintiffs incorporate by reference all preceding paragraphs.

      108.   The SOGI Rule, 45 C.F.R. § 75.300(c)–(d), which is promulgated under

Title IV-E of the Social Security Act, 42 U.S.C. §§ 670–679c, does not regulate the

conduct of the contractors who serve as child placing agencies in Texas. Nor would it

regulate the conduct of the Archdiocese if it served as a child placing agency in Texas.

      109.   The SOGI Rule does not prohibit Texas from contracting with child

placing agencies that do not comply with the SOGI Rule.

      110.   The Court should declare that the Texas foster care system does not

violate the SOGI Rule.

                                      COUNT II

                Violation of the Administrative Procedure Act
                 Agency Action Not in Accordance with Law

      111.   Plaintiffs incorporate by reference all preceding paragraphs.

      112.   The SOGI Rule is not in accordance with law because it contradicts and

undermines the statutes governing Title IV-E funding.

      113.   By passing statutory anti-discrimination requirements applicable to

Title IV-E funding, Congress carefully considered and adopted the protections it

deemed necessary and appropriate in this context. Congress did not leave this issue

open to regulatory amendment, nor create a gap for HHS to fill. HHS does not have


                                          23
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 24 of 45



discretion to impose additional anti-discrimination requirements, like the SOGI Rule,

through regulation under the Housekeeping Statute.

       114.   The SOGI Rule contradicts and undermines Title IV-E by deviating from

the anti-discrimination requirements found in the statute and by changing the way

anti-discrimination requirements are enforced, regardless of whether they are found

in the statute.

       115.   No    anti-discrimination     statute    enforced    by    HHS      prohibits

discrimination on the basis of sexual orientation, gender identity, or same-sex

marriage status.4 Those statutes could not authorize the SOGI Rule, even if HHS

had relied on them. See SEC v. Chenery Corp., 318 U.S. 80, 87 (1943) (“The grounds

upon which an administrative order must be judged are those upon which the record

discloses that its action was based.”).

       116.   Moreover, withholding Title IV-E funds based on the SOGI Rule would

be inconsistent with the statutes requiring Defendants to make Title IV-E payments

to States with approved plans.

       117.   Congress gave the Secretary a mandatory duty to approve plans that

comply with the statutory criteria, including the statutory anti-discrimination

requirements.

       118.   Congress gave the Secretary a mandatory duty to make payments to

States with approved plans.


       4 HHS Office of Civil Rights, Laws and Regulations Enforced by OCR, https://www.
hhs.gov/civil-rights/for-providers/laws-regulations-guidance/laws/index.html (last visited
Oct. 31, 2019).



                                            24
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 25 of 45



       119.   For HHS to withhold Title IV-E funding for reasons not grounded in a

federal statute, including for failure to comply with the SOGI Rule, would violate

Title IV-E. In that situation, the Secretary would have violated his mandatory duties.

       120.   Even if the general housekeeping statute otherwise authorized the

promulgation of regulations like the SOGI Rule, it does not do so here because that

would override the specific statutory framework provided in Title IV-E. See Schism

v. United States, 316 F.3d 1259, 1280 (Fed. Cir. 2002) (“A reasonable lawyer advising

the Secretary of Defense or any of the service secretaries at the time could not have

claimed that § 301 created the right to make promises of lifetime health care (beyond

space available care) because there were other statutes controlling retiree care at the

time.”).

       121.   Plaintiffs have no adequate or available administrative remedy, or, in

the alternative, any effort to obtain an administrative remedy would be futile.

       122.   Plaintiffs have no adequate remedy at law.

       123.   Absent injunctive and declaratory relief against the regulation, the

Plaintiffs have been and will continue to be harmed.

                                     COUNT III

              Violation of the Administrative Procedure Act
      Agency Action in Excess of Statutory Authority and Limitations

       124.   Plaintiffs incorporate by reference all preceding paragraphs.

       125.   The SOGI Rule is not in accordance with law because it exceeds HHS’s

power under the Housekeeping Statute.




                                          25
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 26 of 45



      126.   “[A]n agency literally has no power to act . . . unless and until Congress

confers power upon it.” La. Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 374 (1986). “It

is axiomatic that an administrative agency’s power to promulgate legislative

regulations is limited to the authority delegated by Congress.” Bowen v. Georgetown

Univ. Hosp., 488 U.S. 204, 208 (1988).

      127.   HHS asserted only one statutory basis for the SOGI Rule: 5 U.S.C. § 301.

See 81 Fed. Reg. 89,395.

      128.   The Housekeeping Statute did not authorize HHS to promulgate the

SOGI Rule.

      129.   The Housekeeping Statute is “simply a grant of authority to the agency

to regulate its own affairs.” Chrysler Corp. v. Brown, 441 U.S. 281, 309 (1979). “It is

indeed a ‘housekeeping statute,’ authorizing what the APA terms ‘rules of agency

organization[,] procedure[,] or practice’ as opposed to ‘substantive rules.’ ” Id. at 310

(quoting 5 U.S.C. § 553).

      130.   The SOGI Rule is a substantive rule because it “affect[s] individual

rights and obligations.” Id. at 302 (quotation omitted). By conditioning grant funding

on compliance with the SOGI Rule, HHS promulgated a rule in which “the rights of

individuals are affected.” Mass. Fair Share v. Law Enforcement Assistance Admin.,

758 F.2d708, 711–12 (D.C. Cir. 1985) (quotation omitted) (holding that the rights of

individuals are affected by “procedures for treatment of applications for grants under

the Urban Crime Prevention Program”).




                                           26
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 27 of 45



      131.   Under “the substantial impact test,” the SOGI Rule is substantive

because it requires Texas to choose between losing significant federal funding and

changing its foster care policy. Texas v. United States, 809 F.3d 134, 176 (5th Cir.

2015), as revised (Nov. 25, 2015) (holding that DAPA was substantive because it

“force[d] the state to choose between spending millions of dollars to subsidize driver’s

licenses and changing its law”); Texas v. United States, 787 F.3d 733, 765–66 (5th Cir.

2015) (same).

      132.   The SOGI Rule is a substantive rule because it affects eligibility for

federal funding. See Nat’l Ass’n of Home Health Agencies v. Schweiker, 690 F.2d 932,

949 (D.C. Cir. 1982) (holding a rule affecting the process home health agencies used

to secure Medicare reimbursement was substantive, not procedural). It “change[s]

the substantive standards by which the [agency] evaluates applications which seek a

benefit that the agency has the power to provide.” Texas, 809 F.3d at 176–77; see also

Texas v. United States, 328 F. Supp. 3d 662, 729 (S.D. Tex. 2018); La Union del Pueblo

Entero v. FEMA, 141 F. Supp. 3d 681, 710 (S.D. Tex. 2015).

      133.   The SOGI Rule is a substantive rule because it “encodes a substantive

value judgment or puts a stamp of approval or disapproval on a given type of

behavior.” Am. Hosp. Ass’n v. Bowen, 834 F.2d 1037, 1047 (D.C. Cir. 1987).

      134.   HHS promulgated the SOGI Rule through notice-and-comment

rulemaking, which is required for a substantive rule but not for “rules of agency

organization, procedure, or practice.” 5 U.S.C. § 553(b).




                                          27
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 28 of 45



      135.    Moreover, the major policy change HHS seeks to implement through the

SOGI Rule is not one that Congress authorized to be advanced through the

Housekeeping Statute. Congress “does not, one might say, hide elephants in

mouseholes.” Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 468 (2001). In light of

the significant policy debates concerning issues addressed in the SOGI Rule, it is

particularly implausible to say Congress authorized HHS to control States’ policies

regarding those issues in the Housekeeping Statute. See Gonzales v. Oregon, 546

U.S. 243, 267 (2006) (“The importance of the issue of physician-assisted suicide, which

has been the subject of an ‘earnest and profound debate’ across the country, makes

the oblique form of the claimed delegation all the more suspect.”). In passing the

Housekeeping Statute, Congress did not authorize the SOGI Rule.

      136.    The SOGI Rule implicates major questions that Congress would not—

and did not—delegate to HHS in the Housekeeping Statute.            Under the major-

questions doctrine, the Court should not “conclud[e] that Congress . . . intended such

an implicit delegation.” FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120,

159 (2000).

      137.    Plaintiffs have no adequate or available administrative remedy, or, in

the alternative, any effort to obtain an administrative remedy would be futile.

      138.    Plaintiffs have no adequate remedy at law.

      139.    Absent injunctive and declaratory relief against the Regulation, the

Plaintiffs have been and will continue to be harmed.




                                          28
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 29 of 45



                                       COUNT IV

                Violation of the Administrative Procedure Act
                   Arbitrary and Capricious Agency Action

      140.   Plaintiffs incorporate by reference all preceding paragraphs.

      141.   The APA prohibits agency actions that are “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

      142.   HHS declined to extend the SOGI Rule to Title IV-A funding because

“[t]he TANF statute, 42 U.S.C. 608(d), already identifies the nondiscrimination

provisions that can be applied to TANF.” 81 Fed. Reg. 45,271. Because Title IV-A’s

anti-discrimination requirement and the SOGI Rule differ in scope, 42 U.S.C.

§ 608(d), HHS concluded the SOGI Rule should not apply to Title IV-A funding. 81

Fed. Reg. 45,271. See also 45 C.F.R. § 75.101(f) (“Section 75.300(c) does not apply to

the Temporary Assistance for Needy Families Program (title IV-A of the Social

Security Act, 42 U.S.C. 601–619).”).

      143.   HHS’s only explanation for not extending the SOGI Rule to Title IV-A

funding applies equally to Title IV-E funding. Like Title IV-A, Title IV-E contains

express anti-discrimination provisions. And like the Title IV-A provisions, the Title

IV-E provisions do not cover religion, sexual orientation, gender identity, or same-sex

marriage status.

      144.   But HHS failed to apply the same logic to Title IV-E funding.

      145.   HHS did not provide any reason for treating Title IV-E funding

differently from Title IV-A funding.




                                          29
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 30 of 45



       146.   Such “[i]llogic and internal inconsistency are characteristic of arbitrary

and unreasonable agency action.” Chamber of Commerce v. Dep’t of Labor, 885 F.3d

360, 382 (5th Cir. 2018).     HHS’s action is “paradoxical” in a way that “signals

arbitrary and capricious agency action.” Sw. Elec. Power Co. v. EPA, 920 F.3d 999,

1016 (5th Cir. 2019).

       147.   Even if there were some way to explain or justify HHS’s apparent

inconsistency, it would be irrelevant because HHS did not provide any such

explanation or justification in the Federal Register. See SEC v. Chenery Corp., 318

U.S. 80, 87 (1943) (“The grounds upon which an administrative order must be judged

are those upon which the record discloses that its action was based.”).

       148.   Plaintiffs have no adequate or available administrative remedy, or, in

the alternative, any effort to obtain an administrative remedy would be futile.

       149.   Plaintiffs have no adequate remedy at law.

       150.   Absent injunctive and declaratory relief against the regulation, the

Plaintiffs have been and will continue to be harmed.

                                      COUNT V

                  Violation of the Administrative Procedure Act
                     Arbitrary and Capricious Agency Action

       151.   Plaintiffs incorporate by reference all preceding paragraphs.

       152.   The SOGI Rule is arbitrary and capricious because HHS failed to

account for important considerations before adopting it. Michigan v. EPA, 135 S. Ct.

2699, 2706 (2015) (“[A]gency action is lawful only if it rests ‘on a consideration of the

relevant factors.’ ”).



                                           30
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 31 of 45



      153.   HHS’s consideration of the SOGI Rule was cursory. It did not analyze

factors relevant to the policy decision it was making.

      154.   Remarkably, HHS did not consider whether the SOGI Rule would be

good or bad for children in foster care. It did not analyze whether the SOGI Rule

would decrease the quantity or quality of child placing agencies by driving away non-

compliant organizations. See 81 Fed. Reg. 89,393; 81 Fed. Reg. 45, 270.

      155.   HHS itself acknowledges that its foster care program is designed “to

provide safe and stable out-of-home care for children.” 5 At all points during the foster

care process, decisions are supposed to be made based on the child’s welfare. See, e.g.,

42 U.S.C. § 672(a)(2)(A)(ii) (requiring “the removal and foster care placement” to be

“in accordance with . . . a judicial determination to the effect that continuation in the

home from which [the child was] removed would be contrary to the welfare of the

child”); 45 C.F.R. § 1355.25(a) (“The safety and well-being of children and of all family

members is paramount.”).

      156.   A rule governing foster care that fails to consider the best interests of

children in foster care is not the result of “reasoned decisionmaking.” Michigan, 135

S. Ct. at 2706.

      157.   HHS also did not consider the religious-liberty interests of individuals

and organizations who serve foster children. See 81 Fed. Reg. 89,393; 81 Fed. Reg.

45, 270. Religious liberty is vitally important, both under federal and state law and


      5 Children’s Bureau, Title IV-E Foster Care (May 17, 2012), https://www.acf.hhs.gov/
cb/resource/title-ive-foster-care (last visited Oct. 31, 2019).




                                           31
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 32 of 45



as a policy matter. Indeed, HHS itself has been charged with enforcing statutory

protections for religious liberty.6 In this context, HHS’s failure to even consider

religious liberty as a factor means it did not engage in “reasoned decisionmaking.”

Michigan, 135 S. Ct. at 2706.

       158.   For these and other reasons, it should have been obvious to HHS that

the SOGI Rule would be controversial. But HHS professed a belief that it would be

“non-controversial.” 81 Fed. Reg. 45,271. That reflects a lack of serious consideration

by HHS.

B.     Alleged by the Archdiocese of Galveston-Houston Only

                                       COUNT VI

              Violation of the Religious Freedom Restoration Act

       159.   Plaintiffs incorporate by reference all preceding paragraphs.

       160.   The Religious Freedom Restoration Act prohibits the enforcement of

federal law when such enforcement substantially burdens religious exercise. 42

U.S.C. § 2000bb-1(a).

       161.   The Archdiocese’s sincerely held religious beliefs, including its

understanding of the nature of the human person and the characteristics of marriage

and the family, preclude it from providing home studies for, endorsing, or certifying

unmarried or same-sex couples as foster parents.

       162.   The Archdiocese’s compliance with these beliefs is a religious exercise.


       6 HHS Office of Civil Rights, Laws and Regulations Enforced by OCR, https://www.
hhs.gov/civil-rights/for-providers/laws-regulations-guidance/laws/index.html (last visited
Oct. 31, 2019).



                                            32
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 33 of 45



       163.   Were the Archdiocese to provide foster care services for the State of

Texas, it would be required to either violate the SOGI Rule—to the extent it applies—

or violate its sincere religious beliefs.

       164.   The SOGI Rule creates government-imposed coercive pressure on the

Archdiocese to change or violate its religious beliefs in order to provide foster care

services.

       165.   The SOGI Rule chills the Archdiocese’s religious exercise, discouraging

the Archdiocese from exercising its religion due to fear of enforcement of the SOGI

Rule, and discouraging Texas from working with the Archdiocese.

       166.   Were the Archdiocese to engage in foster care services through the State

of Texas, potential enforcement of the SOGI Rule exposes the Archdiocese to having

its ministry terminated.

       167.   The SOGI Rule thus imposes a substantial burden on the Archdiocese’s

religious exercise.

       168.   No one would be prevented from fostering or adopting a child in need

were the Archdiocese to contract with Texas to provide foster care services.

       169.   The SOGI Rule furthers no compelling governmental interest.

       170.   The SOGI Rule is not the least restrictive means of furthering

Defendants’ stated interests.

       171.   Defendants have already conceded that their regulation, if applied to

Texas to prohibit the actions of faith-based providers like the Archdiocese, would

violate the Religious Freedom Restoration Act.




                                            33
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 34 of 45



      172.     The Regulation violates the Archdiocese’s rights secured to it by the

Religious Freedom Restoration Act, 42 U.S.C. § 2000bb et seq.

      173.     Plaintiffs have no adequate remedy at law.

                                      COUNT VII

                     Violation of the United States Constitution
              First Amendment—Not Neutral or Generally Applicable

      174.     Plaintiffs incorporate by reference all preceding paragraphs.

      175.     Upon information and belief, Defendants granted the State of South

Carolina a waiver from compliance with the SOGI Rule but has not granted the State

of Texas a similar waiver.

      176.     Upon information and belief, the SOGI Rule specifically and primarily

burdens religious conduct, making it not neutral and generally applicable.

      177.     Upon information and belief, the SOGI Rule favors some religious beliefs

over others, making it not neutral and generally applicable.

      178.     Upon information and belief, the SOGI Rule was enacted specifically

because of religious conduct and exercise, making it not neutral and generally

applicable.

      179.     Upon information and belief, Defendants permit exceptions to their non-

discrimination requirements for numerous secular reasons, while denying faith-

based providers an exception for religious reasons.

      180.     Defendants’ laws and policies have not been evenly enforced,

demonstrating that Defendants’ application of the SOGI Rule is not neutral or

generally applicable.



                                           34
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 35 of 45



      181.   Defendants’ inconsistent application of their SOGI Rule burdens the

Archdiocese’s First Amendment rights.

      182.   Even were Defendants’ SOGI Rule neutral, as interpreted by

Defendants, it fails to accommodate the Archdiocese’s religious beliefs, and this

burdens the Archdiocese’s First Amendment rights.

      183.   Defendants do not have a compelling reason for their actions and

Defendants have not selected the means least restrictive of religious exercise in order

to further their interests.

      184.   Absent injunctive and declaratory relief against Defendants, the

Archdiocese will be irreparably harmed.

                                       COUNT VIII

                      Violation of the United States Constitution
                       First Amendment—Religious Targeting

      185.   Plaintiffs incorporate by reference all preceding paragraphs.

      186.   By promulgating a regulation requiring recipients to discriminate

against child placing agencies with religious objections to same-sex marriage,

Defendants have targeted the Archdiocese’s religious beliefs and practices.

      187.   Upon information and belief, Defendants’ regulation was also intended

to target the religious exercise of faith-based foster care providers with the sincere

religious belief that marriage is between one man and one woman.

      188.   Defendants do not have a compelling reason for their actions, and

Defendants have not selected the means least restrictive of religious exercise in order

to further their interests.



                                          35
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 36 of 45



       189.   Absent injunctive and declaratory relief against Defendants, Plaintiffs

will suffer imminent and irreparable harm.

                                        COUNT IX

                       Violation of the United States Constitution
                                       Free Speech

       190.   Plaintiffs incorporate by reference all preceding paragraphs.

       191.   Defendants’ SOGI Rule would compel Texas to require faith-based

providers like the Archdiocese to make affirmative statements that contradict their

sincere religious beliefs.

       192.   The SOGI Rule conditions federal funding, and the ongoing ability of the

Archdiocese to engage in the religious exercise of helping children in need, on the

Archdiocese’s willingness to make affirmative statements that violate its sincere

religious beliefs.

       193.   Such compulsion amounts to compelled speech in violation of the Free

Speech Clause of the First Amendment to the United States Constitution.

       194.   Absent relief against Defendants, the Archdiocese is and will be

irreparably harmed.

C.     Alleged by Texas and DFPS Only

                                      COUNT X

           Violation of the Spending Clause of the U.S. Constitution
                         Clear-Statement Requirement

       195.   Plaintiffs incorporate by reference all preceding paragraphs.




                                          36
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 37 of 45



      196.   Article I, Section 8 of the United States Constitution—the Spending

Clause—provides: “The Congress shall have Power To lay and collect Taxes, Duties,

Imposts and Excises, to pay the Debts and provide for the common Defence and

general Welfare of the United States; but all Duties, Imposts and Excises shall be

uniform throughout the United States.” U.S. Const. art. I, § 8, cl. 1.

      197.   When Congress exercises its Spending Clause power against the States,

any conditions on federal funds given to States must enable a state official to “clearly

understand,” from the language of the law itself, what conditions the State is agreeing

to when accepting the federal funds. Arlington Cent. Sch. Bd. of Educ. v. Murphy,

548 U.S. 291, 296 (2006). “The legitimacy of Congress’s exercise of the spending

power ‘thus rests on whether the State voluntarily and knowingly accepts the terms

of the “contract.” ’ ” NFIB, 567 U.S. at 577 (quoting Pennhurst State Sch. & Hosp. v.

Halderman, 451 U.S. 1, 17 (1981)). The SOGI Rule, promulgated well after Texas

started accepting Title IV-E funding, is not in accord with the understanding that

existed at that earlier time. See Bennett v. New Jersey, 470 U.S. 632, 638 (1985)

(explaining “that changes in substantive requirements for federal grants should not

be presumed to operate retroactively”).

      198.   In Title IV-E, Congress did not impose any anti-discrimination

requirements related to religion, sexual orientation, gender identity, or same-sex

marriage status.

      199.   Thus, no State could fathom, much less “clearly understand,” that Title

IV-E would impose on it the conditions created by the SOGI Rule.




                                          37
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 38 of 45



      200.   The SOGI Rule itself cannot satisfy the clear-statement requirement

because only Congress can impose conditions on federal spending programs. See

Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17 (1981) (“insisting that

Congress speak with a clear voice”). But even if Congress could authorize federal

agencies to impose additional requirements, it would have to do so clearly. Here,

Congress did not clearly authorize HHS to impose additional requirements on Title

IV-E funding.

      201.   Moreover, the SOGI Rule itself is unclear. Plaintiffs believe the SOGI

Rule does not apply to contractors, but even if the Court disagrees, the SOGI Rule

does not clearly apply to contractors. Nor does it clearly require DFPS to require that

contractors comply with the SOGI Rule.

      202.   The SOGI Rule violates the Spending Clause of the United States

Constitution.

      203.   Plaintiffs have no adequate or available administrative remedy, or, in

the alternative, any effort to obtain an administrative remedy would be futile.

      204.   Plaintiffs have no adequate remedy at law.

      205.   Absent injunctive and declaratory relief against the regulation, the

Plaintiffs have been and will continue to be harmed.

                                     COUNT XI

          Violation of the Spending Clause of the U.S. Constitution
                                  Coercion

      206.   Plaintiffs incorporate by reference all preceding paragraphs.




                                          38
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 39 of 45



      207.   The federal government cannot use its Spending Clause power to coerce

the States, even when it follows proper notice procedures.

      208.   Even if a law otherwise satisfies the requirements of the Spending

Clause, it is still unconstitutional if it amounts to coercion or compulsion. See Dole,

483 U.S. at 211 (“Our decisions have recognized that in some circumstances the

financial inducement offered by Congress might be so coercive as to pass the point at

which ‘pressure turns into compulsion.’ ” (quoting Steward Mach. Co. v. Davis, 301

U.S. 548, 590 (1937))). Congress may “not us[e] financial inducements to exert a

‘power akin to undue influence.’ ” NFIB, 567 U.S. at 577 (plurality op.) (quoting

Steward Mach. Co., 301 U.S. at 590). There is a crucial constitutional line “between

duress and inducement.” Steward Mach. Co., 301 U.S. at 586.

      209.   The SOGI Rule is coercive. The SOGI Rule imposes new conditions on

the continued receipt of all funds under Title IV-E. The ability of Texas to care for

its many foster children strongly depends on Title IV-E funds, as it has for many

years. The amount of that funding is substantial. Were Defendants to strip that

funding, the results would impose extreme hardship on Texas children by denying

them access to badly needed foster care services.

      210.   Given these circumstances, the SOGI Rule hardly provides Plaintiffs

with “a legitimate choice.” See NFIB, 567 U.S. at 578. Instead, it constitutes a

“threat” whose object is to compel Plaintiffs to implement new policies. Id. at 580.

      211.   The Supreme Court found unconstitutional an attempt to coerce States

under the Affordable Care Act because “such conditions take the form of threats to




                                          39
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 40 of 45



terminate other significant independent grants,” and are therefore “properly viewed

as a means of pressuring the States to accept policy changes.” Id.

      212.   Defendants’ actions and the SOGI Rule violate the Spending Clause of

the United States Constitution.

      213.   Plaintiffs have no adequate or available administrative remedy, or, in

the alternative, any effort to obtain an administrative remedy would be futile.

      214.   Plaintiffs have no adequate remedy at law.

      215.   Absent injunctive and declaratory relief against the regulation, the

Plaintiffs have been and will continue to be harmed.

                                     COUNT XII

          Violation of the Spending Clause of the U.S. Constitution
                              General Welfare

      216.   Plaintiffs incorporate by reference all preceding paragraphs.

      217.   Any “exercise of the spending power must be in pursuit of ‘the general

welfare.’ ” Dole, 483 U.S. at 207. “It is for Congress to decide which expenditures will

promote the general welfare.” Buckley v. Valeo, 424 U.S. 1, 90 (1976). And when

Congress makes a decision, “courts should defer substantially to the judgment of

Congress.” Dole, 483 U.S. at 207. “The discretion belongs to Congress, unless the

choice is clearly wrong, a display of arbitrary power, not an exercise of judgment.”

Helvering v. Davis, 301 U.S. 619, 640 (1937).

      218.   But in this case, Congress has not decided that the SOGI Rule, or

anything like it, promotes the general welfare.       Congress has not exercised its

judgment, except insofar as it has rejected legislative proposals similar to the SOGI



                                          40
    Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 41 of 45



Rule and has limited Plaintiffs’ anti-discrimination obligations to the ones listed in

statute.

      219.    Because the power to “attach conditions on the receipt of federal funds”

is “[i]ncident to” Congress’s power under the Spending Clause, Dole, 483 U.S. at 206,

it is subject to the limitations placed on the spending power. Thus, only Congress can

impose spending conditions.

      220.    In promulgating the SOGI Rule, Defendants did not—and did not

purport to—follow a statutory funding condition set by Congress. Instead, they relied

on the Housekeeping Statute, which provides no substantive guidance.            Thus,

Defendants, not Congress, imposed the SOGI Rule as a spending condition.

      221.    In these circumstances, there is no reason for the Court to defer to

Defendants’ understanding of the “general Welfare.” U.S. Const. art. I, § 8.

      222.    The SOGI Rule does not provide for the general welfare. It is contrary

to the general welfare because it would prevent Plaintiffs from maintaining “a diverse

network of service providers” crucial to the foster care system. Tex. Hum. Res. Code

§ 45.001.

                                    COUNT XIII

             Violation of Article I, Section 1 of the U.S. Constitution
                                  Non-Delegation

      223.    Plaintiffs incorporate by reference all preceding paragraphs.

      224.    If—contrary to Plaintiffs’ allegations above—the Housekeeping Statute

authorizes HHS to regulate Plaintiffs through the SOGI Rule, it does so without




                                          41
     Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 42 of 45



providing an “intelligible principle.” Gundy v. United States, 139 S. Ct. 2116, 2129

(2019) (plurality). The Housekeeping Statute does not guide HHS’s discretion at all.

       225.    The Housekeeping Statute passes constitutional muster insofar as it

authorizes “rules of agency organization[,] procedure[,] or practice.” Chrysler Corp.,

441 U.S. at 310. It is presumably “necessary and proper for carrying into Execution”

“[t]he executive Power” vested in the President and delegated to his subordinates.

U.S. Const. art. I, § 8, art. II, § 1.

       226.    But insofar as the Housekeeping Statute authorizes substantive rules

regulating Plaintiffs and conditioning federal funds, it impermissibly delegates

legislative power to executive branch officials.

       227.    Because the Housekeeping Statute does not provide an intelligible

principle, it cannot authorize the SOGI Rule.

       228.    The SOGI Rule violates the Legislative Vesting Clause. See U.S. Const.

art. I, § 1.

                                V. PRAYER FOR RELIEF

   Wherefore, Plaintiffs pray the Court:

       a.      Declare that the SOGI Rule does not apply to child placing agencies in
               Texas;

       b.      Declare that the SOGI Rule does not support reducing or eliminating
               Plaintiffs’ federal funding;

       c.      Declare that the SOGI Rule is invalid under the Administrative
               Procedure Act;

       d.      Declare that the SOGI Rule is invalid under the Religious Freedom
               Restoration Act;




                                           42
 Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 43 of 45



   e.     Declare that the SOGI Rule is invalid under the United States
          Constitution;

   f.     Hold unlawful and set aside the SOGI Rule;

   g.     Issue preliminary and permanent injunctive relief enjoining Defendants
          from enforcing the SOGI Rule;

   h.     Award Plaintiffs the costs of this action and reasonable attorney’s fees;
          and

   i.     Award such other and further relief as the Court deems equitable and
          just.

                              VI. JURY DEMAND

Plaintiffs hereby request a trial by jury on all issues so triable.




                                        43
 Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 44 of 45



Respectfully submitted this the 31st day of October, 2019,
                                    KEN PAXTON
                                    Attorney General of Texas
                                    JEFFREY C. MATEER
                                    First Assistant Attorney General
                                    RYAN L. BANGERT
                                    Deputy Attorney General for Legal Counsel
                                    DAVID J. HACKER
                                    Special Counsel to the First Assistant
                                    PATRICK K. SWEETEN
                                    Associate Deputy Attorney General for
                                    Special Litigation
                                    /s/ William T. Thompson
                                    WILLIAM T. THOMPSON
                                    Special Counsel for Civil Litigation
                                    Attorney-in-Charge
                                    Texas Bar No. 24088531
                                    Southern District of Texas Bar No. 3053077
                                    Special Litigation Division
                                    P.O. Box 12548
                                    Austin, Texas 78711-2548
                                    Phone: (512) 936-2567
                                    Fax: (512) 936-0545
                                    Will.Thompson@oag.texas.gov

                                    BENJAMIN S. WALTON
                                    Texas Bar No. 24075241
                                    Assistant Attorney General
                                    General Litigation Division
                                    P.O. Box 12548
                                    Austin, Texas 78711
                                    Phone: (512) 463-2120
                                    Fax: (512) 320-0667
                                    Benjamin.Walton@oag.texas.gov

                                    Attorneys for State of Texas and Texas
                                    Department of Family and Protective
                                    Services




                                     44
Case 3:19-cv-00365 Document 1 Filed on 10/31/19 in TXSD Page 45 of 45



                               /s/ Eric C. Rassbach
                               Eric C. Rassbach
                               Texas Bar No. 24013375
                               Southern District of Texas Bar No. 872454

                               The Becket Fund for Religious Liberty
                               1200 New Hampshire Ave. NW
                               Suite 700
                               Washington, DC 20036
                               (202) 955-0095
                               (202) 955-0090
                               erassbach@becketfund.org

                               Counsel for Archdiocese of Galveston-Houston




                                 45
